Citation Nr: 1547886	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In a September 1998 decision, the RO denied service connection for a bilateral knee condition.

2.  The Veteran was notified of the September 1998 decision and his appellate rights; he did not file an appeal following the September 1998 rating decision, and there was no new and material evidence received within one year of its issuance.
 
3.  The evidence received since the September 1998 rating decision is relevant and probative of the issue at hand.

4.  Bilateral degenerative joint disease of the knee did not manifest in service or for many years thereafter and is unrelated to service, to include exposure to herbicide or arc welding duties in service.

5.  Obstructive sleep apnea did not manifest in service or for many years thereafter and is unrelated to service.

6.  A right shoulder disability did not manifest in service or for many years thereafter and is unrelated to service.

7.  Hypertension was not manifest in service or to a compensable degree within one year of service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Bilateral knee disability was not incurred or aggravated during active duty service and arthritis of the knees may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


6.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in June 2012.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the laws regarding the assignment of effective dates, disability ratings, and the criteria to reopen a claim with new and material evidence.  
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

In order to ascertain the etiology of the Veteran's bilateral knee disabilities VA obtained medical examinations in April 1984 and November 1985.  These reports reflect the examiners reviewed the Veteran's past medical history and conducted an examination to determine the etiology the Veteran's claimed bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the April 1984 and November 1985 reports are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis and hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2015).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010),

New and material - Bilateral Knee Disability

In September 1998, the RO denied service connection for a bilateral knee condition.  
The Veteran did not file an appeal following the September 1998 rating decision, and there was no new and material evidence received within one year of its issuance.  The September 1998 rating decision is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).  In essence, at the time of the prior denial, the Veteran claimed that during service he incurred injuries to his left and right knees that resulted in residual bilateral knee disability.  

The RO denied service connection because the Veteran had normal knees on examination.  A VA examination dated April 1984 notes the Veteran reported that he experienced swelling of his left knee in service following a run.  Examination of the left knee showed no loss of range of motion or instability.  The Veteran reported that he also experienced popping and swelling of his right knee.  Examination of the right knee showed no loss of range of motion or instability.  The Veteran underwent x-ray examination, the report notes "right knee" - "there is roughening of the tibial tubercle at the insertion of the patellar tendon which may be developmental."  This sentence is followed by a notation "normal-appearing left knee."  

The Veteran filed a notice of disagreement for this issue in March 1985.  The Veteran then underwent an additional examination for his left knee condition, an x-ray report dated November 1985 shows the left knee bones and soft tissues were with the normal range.  The claim was again denied in a January 1986 rating decision.

Thereafter, a September 1998 rating decision found that the Veteran had not submitted new and material evidence to reopen his claim.

Since the last, final denial, the Veteran submitted VA treatment records showing treatment for degenerative joint disease of the bilateral knees.  At the time of the prior rating decision, there was no post-service evidence of a bilateral knee pathology.  Since that decision, the Veteran has submitted evidence of degenerative joint disease of the knees.  The evidence is new, material, and warrants reopening of the claim.

Service Connection - Degenerative joint disease of the knees

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.

The Veteran's entrance examination dated August 1979 does not list any disorder of the knees, therefore, the Board finds that the Veteran did not have a pre-existing bilateral knee disorder "noted."  

The Veteran was treated for right knee pain in April 1981, the Veteran had a full range of motion, a negative Drawer's sign, and an April 1981 x-ray of the right knee was noted as within normal limits.

The Veteran was seen for left knee pain in October 1981, the Veteran had a full range of motion, a negative McMurray sign, and the assessment was a normal examination of the left knee.

The Veteran was seen for left knee pain in March 1982, the Veteran had a full range of motion, a negative Drawer's sign, a negative McMurray sign, and tenderness was noted on the tibial plateau.  A notation of possible mild chondromalacia was assessed.  

The Veteran was treated in April 1983 for left knee pain, the left knee was noted to have "good" range of motion, no swelling or discoloration, and good extension and flexion and complained of minimal pain.  

The Report of Medical Examination on separation from active duty dated December 1983 revealed normal findings for the spine, other musculoskeletal system, excluding the Veteran's left elbow, status post radial head resection.  The lower extremities were normal

The Board has reviewed the evidence of record, to include the final separation examination, VA medical records, VA examination reports, and VA treatment records.  These records do not include any opinion linking the Veteran's bilateral knee disability to service.  

VA obtained a medical examination in April 1984.  The examiner noted that the Veteran reported little or no problem with his left knee at the examination.  The Veteran stated that he did experience swelling upon walking long distances and pain in the right knee that was alleviated with the use of an Ace bandage.  The examiner noted there was no loss of motion in the left or right knee.  The Veteran underwent x-ray examination, the report notes "right knee" - there is roughening of the tibial tubercle at the insertion of the patellar tendon which may be developmental."  This sentence is followed by a notation "normal-appearing left knee."  

The Veteran then underwent an additional examination in November 1985 for his left knee condition, an x-ray report dated November 1985 shows the left knee bones and soft tissues were with the normal range.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of bilateral knee pain and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

To the extent that there are lay opinions, including those of the Veteran, linking bilateral knee degenerative joint disease to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the contemporaneous service treatment records showing treatment in service for a bilateral knee pain, but an absence of any loss or range of motion, or characteristic manifestations of arthritis in service or within one year from discharge from active service.

Here, arthritis was not "noted" during service.  The Board finds that the service treatment records do not show a combination manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2015).  

The Board notes that there is no evidence of a continuity of symptomatology after discharge.  The evidence of record indicates an onset many years after discharge.  Specifically, records dated October 1999 note the Veteran complained of both knees "starting hurting this past summer, with pain on both sides of the patella bilaterally.  Further, a September 2012 VA treatment note indicates the Veteran reported bilateral knee pain of a duration of a couple of years and denied any recent injury.  

Based upon the objective evidence, the lay evidence pales in comparison is less probative and less credible. 

The Board concludes that a bilateral knee disability, to include degenerative joint disease, was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Obstructive Sleep Apnea

The Veteran claims that he has obstructive sleep apnea due to his active service.  
Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

The service treatment records do not show any evidence of treatment for characteristic manifestations of obstructive sleep apnea.  The Report of Medical Examination on separation from active duty dated December 1983 revealed normal findings for the sinus, nose, and lungs and chest systems.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In sum, the service treatment records show that the Veteran did not manifest symptoms of obstructive sleep apnea in service.  Additionally, there is no medical or lay opinion other than those of the Veteran that he has an obstructive sleep apnea disorder or that his sleep disorder is due to or was incurred in active service.  

To the extent that there are lay statements asserting that the Veteran has obstructive sleep apnea, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of obstructive sleep apnea in service.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has not submitted any medical evidence that indicates that he has sleep apnea.  The Veteran's contention that he has obstructive sleep apnea is not sufficient to demonstrate a current disability.  The Veteran's VA treatment records do list obstructive sleep apnea as a diagnosis.  An isolated treatment note dated January 2001 notes the Veteran reported his girlfriend woke him up after she observed him stop breathing in his sleep.  No follow-up or treatment was rendered and no diagnosis of a sleep apnea disorder was made in the years after this treatment note.

In essence, the Board finds the contemporaneous in-service reports are entitled to greater probative weight and credibility than the lay statements of the Veteran.  Accordingly, the Board finds that the Veteran's claim does not satisfy the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Additionally, the Veteran has not submitted sufficient evidence to establish that he has a sleep apnea disorder.  

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Right Shoulder Disability

The Veteran claims that he has a right shoulder disability due to his active service.  

The service treatment records do not show any evidence of treatment for characteristic manifestations of a right shoulder disease or injury..  The Report of Medical Examination on separation from active duty dated December 1983 revealed normal findings for the upper extremities and musculoskeletal system, excluding the left elbow status post fracture and radial head resection.

Moreover, post-service treatment records do not show any complaints, treatment, or diagnoses of a right shoulder disorder after service.  The Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any right shoulder disorders in the years since service.  

In this regard, the Board notes that the Veteran has post-service medical records from the VA, but no relevant pathology was reported regarding the Veteran's right shoulder.  There is no evidence of treatment, pathology or diagnoses of right shoulder disorders. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
There is no probative evidence that the Veteran has a right shoulder disorder that is related to his service.  To the extent that there are lay statements asserting that the Veteran has right shoulder disorders related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any current right shoulder pathology, disease, or residuals of injury.  

The Veteran's VA treatment records do list a right shoulder disorder as a current diagnosis or listed in the computerized problem list.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In essence, the Board finds the contemporaneous in-service reports are entitled to greater probative weight and credibility than the lay statements of the Veteran.  Accordingly, the Board finds that the Veteran's claim does not satisfy the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Additionally, the Veteran has not submitted sufficient evidence to establish that he has a right shoulder disorder.  

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Hypertension

The Veteran claims that he has hypertension that due to his active service.  

The Veteran is competent to report that he has hypertension.   He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  

The Veteran acknowledges he was diagnosed with hypertension after his discharge from active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The record reflects that the Veteran served on active duty from September 1979 to December 1983.  His service treatment records show that his blood pressure was recorded on numerous occasions.  

The record reflects that the Veteran's blood pressure readings at the September 1979 Report of Medical Examination were 124/80.  

A treatment note dated March 1982 showed that the Veteran's blood pressure readings were 142/98.

A treatment note dated June 1982 showed that the Veteran's blood pressure readings were 90/58.

The record reflects that the Veteran's blood pressure readings at the December 1983 Report of Medical Examination were 110/70.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  

The evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's hypertension to service.  
There is simply nothing to corroborate the Veteran's assertions that this disorder, with an onset many years after service, are in any way related to his service, particularly in light of the lack of symptomatology in service and the Veteran's March 2010 acknowledgement that his hypertension had an onset that is post-service.  

Here, hypertension was not "noted" during service.  The Board finds that the service treatment records do not show a combination of hypertension manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that hypertension was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2015).

There was an elevated blood pressure reading in March 1982.  However, hypertension was not diagnosed and subsequent readings were not indicative of hypertension.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have hypertension in service and did not receive a diagnosis of hypertension until many years after discharge.  VA treatment records dated November 2000 show the Veteran's blood pressure readings were 151/82.  VA treatment records dated September 2008 show the Veteran's blood pressure readings were 160/104.  A December 2008 VA treatment note adds hypertension to the significant health problems list.

In essence, the evidence establishes that the Veteran had predominantly normal blood pressure readings in service and experienced the onset of hypertension many years after service.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  

Accordingly, the Board finds that the Veteran's claim does not satisfy the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  

The more probative evidence establishes that he did not have hypertension during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of hypertension is unrelated to service.  

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

ORDER

The application to reopen the claim for service connection for a bilateral knee disability is granted.

Service connection for bilateral degenerative joint disease of the knees is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for a right shoulder disability is denied.

Service connection for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


